Title: To James Madison from Josef Yznardy, 13 August 1802
From: Yznardy, Josef
To: Madison, James


					
						Sir.
						Cadiz 13th. August 1802.
					
					At the other side you have Copy of the Circular receiv’d by William Willis Esqr. Consul of the 

United States at Barcelona, from Mr. Stephen Cathalan Junior at Marseilles, & which I transmit to you 

without loss of time for government.  I am with due respect Sir, Your most obt. Servt.
					
						Josef Yznardy
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
